EXHIBIT 10.22
SUBORDINATED GUARANTOR SECURITY AGREEMENT
          THIS SUBORDINATED GUARANTOR SECURITY AGREEMENT (together with all
amendments and other modifications, if any from time to time hereto, this
“Security Agreement”), is dated as of February 20, 2009, by and among EACH OF
THE GRANTORS SIGNATORY HERETO AND EACH ADDITIONAL PARTY THAT BECOMES A GRANTOR
HERETO PURSUANT TO SECTION 25 HEREOF (together with their respective successors
and assigns, collectively “Grantors” and each individually “Grantor”), and BMO
CAPITAL MARKETS CORP., as collateral agent for the Secured Parties (in such
capacity, the “Collateral Agent”).
W I T N E S S E T H:
     WHEREAS, Palisades Acquisition XVI, LLC (the “Borrower”), Palisades
Collection L.L.C., as the servicer of the Receivables (in such capacity, the
“Servicer”), Fairway Finance Company, LLC, a Delaware limited liability company
(together with its successors and assigns, the “Lender”), BMO Capital Markets
Corp., as administrative agent for the Lender (in such capacity, the
“Administrator”) and as Collateral Agent, and Bank of Montreal, as liquidity
agent for the Liquidity Providers (in such capacity, the “Liquidity Collateral
Agent”), have entered into a Receivables Financing Agreement, dated as of
March 2, 2007 (as amended, supplemented or otherwise modified from time to time,
the “Receivables Financing Agreement”), pursuant to which the Lender, subject to
the terms and conditions of the Receivables Financing Agreement, has made Loans
to the Borrower, which Loans are evidenced by the Lender Note;
     WHEREAS, the Grantors have entered into the Subordinated Limited Recourse
Guaranty Agreement, dated as of the date hereof (as amended, supplemented or
otherwise modified from time to time, the “Guaranty”) in favor of Collateral
Agent; and
     WHEREAS, the Grantors have agreed to grant a security interest in certain
collateral to the Collateral Agent in order to secure the Grantors’ obligations
to the Collateral Agent under the Guaranty;
     WHEREAS, the senior secured creditors of Grantors have, as a condition to
consenting to the Guaranty and this Security Agreement, required that the
Secured Parties subordinate their liens and claims as set forth in the Senior
Creditor Intercreditor Agreement;
     WHEREAS, one of the Grantors, Asta, has issued promissory notes to the
order of Asta Group, Incorporated, in the aggregate principal amount of
$8,226,278 (as amended, supplemented or otherwise modified from time to time,
collectively, the “Asta Group Notes”) and the other Grantors have agreed to
guarantee payment of the Asta Group Notes pursuant to the Subordinated Limited
Recourse Guaranty Agreement dated as of the date hereof (as amended,
supplemented or otherwise modified from time to time, the “Asta Group
Guaranty”);
     WHEREAS, Asta has agreed to grant a security interest in certain collateral
to Asta Group in order to secure Asta’s liability under the Asta Group Notes and
other Grantors have

1



--------------------------------------------------------------------------------



 



agreed to grant to Asta Group a security interest in certain collateral in order
to secure their liability under the Asta Group Guaranty; and
     WHEREAS, the Collateral Agent and Asta Group have agreed to enter into the
Junior Creditor Intercreditor Agreement to provide, among other things, that its
liens will be pari pasu .
     NOW, THEREFORE, THE PARTIES HERETO FOR GOOD AND VALUABLE CONSIDERATION
AGREE AS FOLLOWS:
          1. DEFINED TERMS.
               (a) Unless otherwise defined herein, terms defined in the
Receivables Financing Agreement or the Guaranty are used in this Security
Agreement (including the recitals hereof) as therein defined. All other terms
contained in this Security Agreement, unless the context indicates otherwise or
such terms are defined below, have the meanings provided for by the UCC to the
extent the same are used or defined therein and, otherwise, as set forth in the
Receivables Financing Agreement or the Guaranty, as applicable. In addition, the
following terms shall have the following meanings (such meanings to be
applicable to both the singular and plural forms of the terms defined):
               “Asta” means Asta Funding, Inc.
               “Borrower” has the meaning set forth in the preamble, or its
permitted successors or assigns.
               “Collateral” has the meaning set forth in Section 2.
               “Collateral Agent” has the meaning set forth in the preamble; or
its permitted successors or assigns.
               “Excluded Assets” has the meaning set forth in Section 2(a).
               “Guaranty” has the meaning set forth in the preamble.
               “IDB” means Israel Discount Bank of New York, a New York banking
corporation, in its capacity as collateral agent, together with its successors
and assigns.
               “Loan Agreement” means the Fourth Amended and Restated Loan
Agreement, entered into as of July 11, 2006, by and among Asta, each of the
Borrowers party thereto, each of the Guarantors party thereto, IDB and Merrill
Lynch Capital, as amended, supplemented or otherwise modified from time to time.
               “Intercreditor Agreements” means the Senior Lender Intercreditor
Agreement and the Junior Lender Intercreditor Agreement.
               “Junior Lender Intercreditor Agreement” means the intercreditor
agreement, dated as of the date hereof, by and between Asta Group, Incorporated
and the Collateral Agent.

2



--------------------------------------------------------------------------------



 



               “Lien” means any mortgage, lien, pledge, charge, right, claim,
security interest or encumbrance of any kind of or on any Person’s assets or
properties in favor of any other Person (including any UCC financing statement
or any similar instrument filed against such Person’s assets or properties).
               “Permitted Encumbrances” means any “Senior Lien” (as defined in
the Senior Lender Intercreditor Agreement), any “Junior Lien” (as defined in the
Junior Lender Intercreditor Agreement), Liens permitted under any “Senior
Indebtedness” (as defined in the Senior Lender Intercreditor Agreement) or
otherwise consented to by the “Senior Agent” (as defined in the Senior Lender
Intercreditor Agreement) and purchase money Liens against assets other than
Portfolios.
               “Portfolio” means each group or pool or consumer loans acquired
by any of the Borrowers (as defined in the IDB Loan Agreement) from a single
seller (or seller and its affiliates) in a single purchase transaction, which
consumer loans are recorded and administered in the books and records of the
Borrower acquiring the same as a separate group or pool of consumer loans.
               “Portfolio Acquisition Document” means the purchase and other
agreements between a Credit Party (as defined in the Loan Agreement) and the
seller of each Portfolio, as each may be amended.
               “Receivables Financing Agreement” has the meaning set forth in
the preamble.
               “Security Agreement” has the meaning set forth in the preamble.
               “Senior Creditor Intercreditor Agreement” means the subordination
and intercreditor agreement, dated as of the date hereof, by and between IDB and
the Collateral Agent.
               “Servicing Agreement” has the meaning set forth in
Section 2(a)(xvii).
               “Tangible Net Worth” means, with respect to the Grantors, the
aggregate shareholders’ equity (or the equivalent thereof) of the Grantors
calculated in accordance with GAAP consistently applied after subtracting
therefrom the aggregate amount of the Grantors’ intangible assets (as determined
in accordance with GAAP), including, without limitation, goodwill, franchises,
licenses, patents, trademarks, tradenames, copyrights and service marks and
after subtracting any equity of the Borrower calculated in accordance with GAAP.
               “Tangible Net Worth Trigger Event” means on any date that the
Tangible Net Worth is less than $50,000,000.
               (b) “UCC jurisdiction” means any jurisdiction that has adopted
all or substantially all of Article 9 as contained in the 2000 Official Text of
the Uniform Commercial Code, as recommended by the National Conference of
Commissioners on Uniform State Laws and the American Law Institute, together
with any subsequent amendments or modifications to the Official Text.

3



--------------------------------------------------------------------------------



 



          2. GRANT OF LIEN.
               (a) To secure the prompt and complete payment, performance and
observance of all of the Guaranteed Obligations, each Grantor hereby grants,
assigns, conveys, mortgages, pledges, hypothecates and transfers to Collateral
Agent, for the benefit of the Secured Parties, a security interest in and Lien
that is prior to any Lien or security interest other than Permitted Encumbrances
upon all of its right, title and interest in, to and under all property,
including personal property and other assets, whether now owned by or owing to,
or hereafter acquired by or arising in favor of such Grantor (including under
any trade names, styles or derivations thereof), and whether owned or consigned
by or to, or leased from or to, such Grantor, and regardless of where located
(all of which being hereinafter collectively referred to as the “Collateral”),
including, without limitation, the following:
                    (i) all Accounts;
                    (ii) all Chattel Paper (including Electronic chattel paper
and Tangible chattel paper);
                    (iii) all Documents;
                    (iv) all General Intangibles (including Payment intangibles
and Software and tax refunds);
                    (v) all Contracts;
                    (vi) all Licenses; (vii) all Goods (including Inventory,
Equipment and Fixtures); (viii) all Consumer Loans; (ix) all Instruments;
                    (x) all Investment Property;
                    (xi) all Intellectual Property;
                    (xii) all Deposit Accounts and Securities Accounts of any
Grantor, and all other bank accounts and all deposits therein;
                    (xiii) all money, cash or cash equivalents of any Grantor;
                    (xiv) all Supporting Obligations and Letter-of-credit rights
of any Grantor;
                    (xv) all Commercial tort claims;
                    (xvi) without limiting any of the foregoing, all Portfolios
and Portfolio Acquisition Documents and all accounts receivable, consumer
receivables, rights to

4



--------------------------------------------------------------------------------



 



payment of a monetary obligation, whether or not earned by performance, and
other Accounts constituting any or all of the Portfolios;
                    (xvii) the Collateral (as defined in the Senior Lender
Intercreditor Agreement); and
                    (xviii) all right, title and interest of Grantors in and to
all servicing agreements, master servicing agreements, servicing and collection
agreements and other similar contracts and agreements relating to any Portfolio
(or any portion of a Portfolio) or Account (the “Servicing Agreements”) and any
right to payment arising under the Servicing Agreements; and to the extent not
otherwise included, all Proceeds, tort claims, insurance claims and other rights
to payments not otherwise included in the foregoing and products of the
foregoing and all accessions to, substitutions and replacements for, and rents
and profits of, each of the foregoing.
Notwithstanding the foregoing, the Collateral shall not include any assets
leased or licensed to any Grantor from any unaffiliated third party if the
granting of a security interest therein is prohibited by or otherwise would
materially breach the terms of such lease or license (the property covered by
such lease or license being hereinafter referred to as “Excluded Assets”).
               (b) Subject to the terms of the Guaranty, to secure the prompt
and complete payment, performance and observance of the Guaranteed Obligations,
each Grantor hereby grants to Collateral Agent, for itself and the benefit of
Secured Parties, a right of setoff against the Cash Collateral Account (as
defined in the Guaranty).
          3. COLLATERAL AGENT’S AND SECURED PARTIES’ RIGHTS: LIMITATIONS ON
COLLATERAL AGENT’S AND SECURED PARTIES’ OBLIGATIONS.
               (a) It is expressly agreed by Grantors that, anything herein to
the contrary notwithstanding, each Grantor shall remain liable for the
Collateral and all aspects of the Collateral. Neither Collateral Agent nor any
Secured Party shall have any obligation or liability under any Contract or
License by reason of or arising out of this Security Agreement or the granting
herein of a security interest or Lien thereon or the receipt by Collateral Agent
or any Secured Party of any payment relating to any Contract or License pursuant
hereto. Neither Collateral Agent nor any Secured Party shall be required or
obligated in any manner to perform or fulfill any of the obligations of any
Grantor under or pursuant to any Contract or License, or to make any payment, or
to make any inquiry as to the nature or the sufficiency of any payment received
by it or the sufficiency of any performance by any party under any Contract or
License, or to present or file any claims, or to take any action to collect or
enforce any performance or the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.
               (b) Subject to the terms of the Intercreditor Agreements and the
limitations set forth in the Guaranty, Collateral Agent may, at any time upon
the occurrence and continuance of a Termination Event, upon notice to any
Grantor, notify Account Debtors and/or servicers thereof and other Persons
obligated on the Collateral that Collateral Agent has a security interest
therein, and that payments shall be made directly to Collateral Agent upon the
occurrence of a Termination Event. Subject to the terms of the Intercreditor
Agreements and the

5



--------------------------------------------------------------------------------



 



limitations set forth in the Guaranty, upon the occurrence and during the
continuance of a Termination Event, at the request of Collateral Agent, in its
reasonable business discretion, each Grantor shall notify Account Debtors and
other Persons obligated on the Collateral that Collateral Agent has a
first-priority security interest in the Collateral (subject to Permitted
Encumbrances). Once any such notice has been given to any Account Debtor or
other Person obligated on the Collateral, the affected Grantor shall not give
any contrary instructions to such Account Debtor or other Person without
Collateral Agent’s prior written consent.
               (c) Subject to the terms of the Intercreditor Agreements and the
limitations set forth in the Guaranty, Collateral Agent may at any time in
Collateral Agent’s own name, in the name of a nominee of Collateral Agent or in
the name of any Grantor communicate (by mail, telephone, facsimile or otherwise)
with Account Debtors and/or servicers thereof, any parties to Contracts and
obligors in respect of Instruments to verify, to Collateral Agent’s
satisfaction, the existence, amount, terms of, and any other matter relating to,
Accounts, payment intangibles, Instruments or Chattel Paper or other Collateral.
          4. REPRESENTATIONS AND WARRANTIES. Each Grantor represents and
warrants that:
               (a) Each Grantor has rights in and the power to transfer each
item of the Collateral (other than Excluded Assets) upon which it purports to
grant a security interest and Lien hereunder, free and clear of any and all
Liens other than Permitted Encumbrances.
               (b) No effective security agreement, financing statement,
equivalent security or Lien instrument or continuation statement covering all or
any part of the Collateral is on file or of record in any public office, except
such as may have been filed (i) by any Grantor in favor of Collateral Agent
pursuant to this Security Agreement or the other Transaction Documents, (ii) in
connection with any other Permitted Encumbrances, and (iii) financing statements
describing a Grantor’s purchase or sale of Collateral.
               (c) This Security Agreement is effective to create a valid and
continuing security interest in and other Lien (as applicable) on the Collateral
and, upon the filing of the appropriate financing statements listed on
Schedule I attached hereto, a perfected security interest in favor of Collateral
Agent, for itself and the benefit of Secured Parties on the Collateral, with
respect to which a security interest may be perfected by filing pursuant to the
UCC. Such security interest in favor of Collateral Agent, for the benefit of
Collateral Agent and Secured Parties, is senior and prior to all other security
interests and Liens in the Collateral, except Permitted Encumbrances, and is
enforceable as such as against any and all creditors of and purchasers from any
Grantor (other than purchasers and lessees of Accounts in the ordinary course of
business, non-exclusive licensees of General Intangibles in the ordinary course
of business). All action by any Grantor necessary or reasonably desirable to
protect and perfect such Lien on each item of the Collateral has been duly taken
which can be perfected by filing a UCC financing statement.
               (d) Upon the occurrence of the Tangible Net Worth Trigger Event
(for so long as the Tangible Net Worth Trigger Event continues) and to the
extent that all Senior Indebtedness has been Paid in Full, upon the request of
the Collateral Agent, the Grantors shall

6



--------------------------------------------------------------------------------



 



prepare a schedule from time to time upon the request of the Collateral Agent
listing all Instruments and Chattel Paper of each Grantor. The Lien of
Collateral Agent, for the benefit of Collateral Agent and Secured Parties, on
the Collateral listed on such schedule is senior and prior to all other Liens,
except Permitted Encumbrances, that would be prior to the Liens in favor of
Collateral Agent as a matter of law, and is enforceable as such against any and
all creditors of and purchasers from any Grantor.
               (e) Each Grantor’s name as it appears in official filings in the
state of its incorporation or other organization, the type of entity of each
Grantor (including corporation, partnership, limited partnership or limited
liability company), organizational identification number issued by each
Grantor’s state of incorporation or organization or a statement that no such
number has been issued, each Grantor’s state of organization or incorporation,
and the location of each Grantor’s chief executive office, are set forth on
Schedules IIA — IIH, respectively, hereto. Each Grantor has only one state of
incorporation or organization.
               (f) With respect to Accounts: (i) the Accounts are owned by
Grantors, free and clear of all Liens, except for Permitted Encumbrances; and
(ii) Grantors have the right to pursue the collection of the Accounts.
          5. COVENANTS. Each Grantor, jointly and severally, covenants and
agrees with Collateral Agent, for the benefit of Collateral Agent and Secured
Parties, that from and after the date of this Security Agreement and until the
Guaranteed Obligations have been indefeasibly paid in full:
               (a) Further Assurances.
                    (i) Upon the occurrence of the Tangible Net Worth Trigger
Event (for so long as the Tangible Net Worth Trigger Event continues), upon the
written request of the Collateral Agent and at the sole expense of Grantors,
each Grantor shall promptly and duly execute and deliver any and all such
further instruments and documents and take such further actions with respect to
any Collateral valued (in accordance with GAAP) at or above twenty-five thousand
dollars ($25,000) as Collateral Agent may reasonably deem desirable to obtain
the full benefits of this Security Agreement and of the rights and powers herein
granted. Each Grantor hereby authorizes Collateral Agent and the Secured Parties
to file and record in such public records offices as Collateral Agent and the
Secured Parties may reasonably determine such financing statements as Collateral
Agent and the Secured Parties may reasonably determine relative to the
transactions contemplated by this Security Agreement.
                    (ii) Each Grantor hereby irrevocably authorizes Collateral
Agent and Secured Parties at any time and from time to time to file in any
filing office in any UCC jurisdiction any initial financing statements and
amendments thereto that (a) indicate the Collateral (i) as all assets of such
Grantor or words of similar effect, regardless of whether any particular asset
comprised in the Collateral falls within the scope of Article 9 of the UCC or
such jurisdiction, or (ii) as being of an equal or lesser scope or with greater
detail, and (b) contain any other information required by part 5 of Article 9 of
the UCC for the sufficiency or filing office acceptance of any financing
statement or amendment, including whether such Grantor is an organization, the
type of organization and any organization identification number issued to such

7



--------------------------------------------------------------------------------



 



Grantor. Each Grantor agrees to furnish any such information to Collateral Agent
promptly upon request. Each Grantor also ratifies its authorization for
Collateral Agent to have filed in any UCC jurisdiction any initial financing
statements or amendments thereto if filed prior to the date hereof.
                    (iii) Subject to the terms of the Intercreditor Agreements,
upon the occurrence of the Tangible Net Worth Trigger Event, upon the request of
the Collateral Agent, each Grantor shall promptly notify Collateral Agent of any
material commercial tort claim (as defined in the UCC) acquired by it and unless
otherwise consented by Collateral Agent, such Grantor shall enter into a
supplement to this Security Agreement, granting to Collateral Agent a Lien in
such material commercial tort claim.
               (b) Maintenance of Records. Grantors shall keep and maintain, at
their own cost and expense, records of the Collateral kept in the ordinary
course of business, including a record of any and all payments received and any
and all credits granted with respect to the Collateral and all other dealings
with the Collateral.
               (c) Indemnification. Subject to the limitations set forth in the
Intercreditor Agreements and the Guaranty, in any suit, proceeding or action
brought by Collateral Agent or any Secured Party relating to any Collateral for
any sum owing with respect thereto or to enforce any rights or claims with
respect thereto, each Grantor will save, indemnify and keep Collateral Agent and
Secured Parties harmless from and against all expense (including reasonable
attorneys’ fees and expenses), loss or damage suffered by reason of any defense,
setoff, counterclaim, recoupment or reduction of liability whatsoever of the
Account Debtor or other Person obligated on the Collateral, arising out of a
breach by any Grantor of any obligation thereunder or arising out of any other
agreement, indebtedness or liability at any time owing to, or in favor of, such
obligor or its successors from such Grantor, except in the case of Collateral
Agent or any Secured Party, to the extent: (i) such expense, loss, or damage is
attributable to the gross negligence or willful misconduct of Collateral Agent
or such Secured Party as finally determined by a court of competent
jurisdiction, or (ii) of Collateral Agent’s or any Secured Party’s failure to
act in a commercially reasonable manner (as finally determined by a court of
competent jurisdiction) such that such failure is determined by a court of
competent jurisdiction to be egregious, unconscionable and beyond the standards
of experienced commercial lenders in similar circumstances. All such obligations
of Grantors shall be and remain enforceable against and only against Grantors
and shall not be enforceable against Collateral Agent or any Secured Party.
               (d) Compliance with Terms of Accounts, etc. In all material
respects, each Grantor will perform and comply with all obligations in respect
of the Collateral and all other agreements to which it is a party or by which it
is bound relating to the Collateral.
               (e) Limitation on Liens on Collateral. No Grantor will create,
permit or suffer to exist, and each Grantor will defend the Collateral against,
and take such other action as is necessary to remove, any Lien on the Collateral
except Permitted Encumbrances, and will defend the right, title and interest of
Collateral Agent and Secured Parties in and to any of such Grantor’s rights
under the Collateral against the claims and demands of all Persons whomsoever.

8



--------------------------------------------------------------------------------



 



               (f) Limitations on Disposition. On or after the occurrence of the
Tangible Net Worth Trigger Event (for so long as the Tangible Net Worth Trigger
Event continues), no Grantor will sell, license, lease, transfer or otherwise
dispose of any of the Collateral, or attempt or contract to do so, except for
sales of Accounts and Portfolios in the ordinary course of business, as
permitted by the Intercreditor Agreements or as consented to by the Senior
Creditor (as defined in the Intercreditor Agreement as of the date hereof or
such other definition after the date hereof as is consented to in writing by the
Guarantors).
               (g) Notices. On or after the occurrence of the Tangible Net Worth
Trigger Event (for so long as the Tangible Net Worth Trigger Event continues),
Grantors will advise Collateral Agent promptly, in reasonable detail, (i) of
Liens in aggregate of $100,000 (other than Permitted Encumbrances) made or
asserted against any of the Collateral, and (ii) of the occurrence of any other
event which could reasonably be expected to have a material adverse effect on
the aggregate value of the Collateral or on the Liens created hereunder or under
any other Transaction Document. The Guarantors shall cause the termination of
any Liens on the Collateral (other than Permitted Encumbrances) in excess of
$100,000 in the aggregate within 30 days after such Liens attach to the
Collateral.
               (h) No Reincorporation. No Grantor shall reincorporate or
reorganize itself under the laws of any jurisdiction other than the jurisdiction
in which it is incorporated or organized as of the date hereof without giving at
least 10 days prior notice to Collateral Agent.
               (i) Terminations; Amendments Not Authorized. Except upon delivery
of the Letter of Credit in an amount equal to the Aggregate Liability pursuant
to Section 2 of the Guaranty or the Guaranteed Obligations are indefeasibly paid
in full in cash (in which cases, each Grantor is so authorized), each Grantor
acknowledges that it is not authorized to file any financing statement or
amendment or termination statement with respect to any financing statement
without the prior written consent of Collateral Agent and agrees that it will
not do so without the prior written consent of Collateral Agent.
               (j) Tangible Net Worth Trigger Event. The Grantors shall promptly
notify the Collateral Agent of the occurrence of a Tangible Net Worth Trigger
Event.
          6. RESERVED.
          7. REMEDIES: RIGHTS UPON DEFAULT.
               (a) Subject to the terms of the Intercreditor Agreements and the
Guaranty, in addition to all other rights and remedies granted to it under this
Security Agreement, the Guaranty, the Transaction Documents and under any other
instrument or agreement securing, evidencing or relating to any of the
Guaranteed Obligations, if any Termination Event shall have occurred and is
continuing, after thirty (30) days written notice to Grantors, and subject to
the terms of the Intercreditor Agreements, Collateral Agent may exercise all
rights and remedies of a secured party under the UCC. Without limiting the
generality of the foregoing, but subject to the terms of the Intercreditor
Agreements and the Guaranty and such notice, to the extent permitted by law,
each Grantor expressly agrees that in any such event Collateral Agent, without
demand of performance or other demand,

9



--------------------------------------------------------------------------------



 



advertisement or notice of any kind (except the notice specified below of time
and place of public or private sale) to or upon such Grantor or any other Person
(all and each of which demands, advertisements and notices are hereby expressly
waived to the maximum extent permitted by the UCC and other applicable law), may
forthwith enter upon the premises of such Grantor where any Collateral is
located through self-help, without judicial process, without first obtaining a
final judgment or giving such Grantor or any other Person notice and opportunity
for a hearing on Collateral Agent’s claim or action and may collect, receive,
assemble, process, appropriate and realize upon the Collateral, or any part
thereof, and may forthwith sell, lease, license, assign, give an option or
options to purchase, or sell or otherwise dispose of and deliver said Collateral
(or contract to do so), or any part thereof, in one or more parcels at a public
or private sale or sales, at any exchange at such prices as it may deem
acceptable, for cash or on credit or for future delivery without assumption of
any credit risk. Subject to the terms of the Intercreditor Agreements, the
Guaranty and after such notice, Collateral Agent or any Secured Party shall have
the right upon any such public sale or sales and, to the extent permitted by
law, upon any such private sale or sales, to purchase for the benefit of
Collateral Agent and Secured Parties, the whole or any part of said Collateral
so sold, free of any right or equity of redemption, which equity of redemption
each Grantor hereby waives and releases. Such sales may be adjourned and
continued from time to time with or without notice. Collateral Agent shall have
the right to conduct such sales on any Grantor’s premises or elsewhere and shall
have the right to use any Grantor’s premises without charge for such time or
times as Collateral Agent deems necessary or advisable.
          Subject to the terms of the Intercreditor Agreements and the Guaranty,
if any Termination Event shall have occurred and is continuing, each Grantor
further agrees, after such notice, at Collateral Agent’s request, to assemble
the Collateral and make it available to Collateral Agent at a place or places
designated by Collateral Agent which are reasonably convenient to Collateral
Agent and such Grantor, whether at such Grantor’s premises or elsewhere. Subject
to the terms of the Intercreditor Agreements, after such notice, until
Collateral Agent is able to effect a sale, lease, or other disposition of
Collateral, Collateral Agent shall have the right to hold or use Collateral, or
any part thereof, to the extent that it deems appropriate for the purpose of
preserving Collateral or its value or for any other purpose deemed appropriate
by Collateral Agent. Collateral Agent shall have no obligation to any Grantor to
maintain or preserve the rights of such Grantor as against third parties with
respect to Collateral while Collateral is in the possession of Collateral Agent.
Subject to the terms of the Intercreditor Agreements, Collateral Agent may, if
it so elects, seek the appointment of a receiver or keeper to take possession of
Collateral and to enforce any of Collateral Agent’s remedies (for the benefit of
Collateral Agent and Secured Parties), with respect to such appointment without
prior notice or hearing as to such appointment. Collateral Agent shall apply the
net proceeds of any such collection, recovery, receipt, appropriation,
realization or sale to the Guaranteed Obligations as provided in the Receivables
Financing Agreement, and only after so paying over such net proceeds, and after
the payment by Collateral Agent of any other amount required by any provision of
law, need Collateral Agent account for the surplus, if any, to any Grantor. To
the maximum extent permitted by applicable law, each Grantor waives all claims,
damages, and demands against Collateral Agent or any Secured Party arising out
of the repossession, retention or sale of the Collateral except such as arise
solely out of the gross negligence or willful misconduct of Collateral Agent or
such Secured Party as finally determined by a court of competent jurisdiction.
Each Grantor agrees that ten (10) days prior notice by Collateral Agent

10



--------------------------------------------------------------------------------



 



of the time and place of any public sale or of the time after which a private
sale may take place is reasonable notification of such matters. Grantors shall
remain liable for any deficiency if the proceeds of any sale or disposition of
the Collateral are insufficient to pay all Guaranteed Obligations, including any
attorneys’ fees and other expenses incurred by Collateral Agent or any Secured
Party to collect such deficiency.
               (b) Except as otherwise specifically provided herein, each
Grantor hereby waives presentment, demand, protest or any notice (to the maximum
extent permitted by applicable law) of any kind in connection with this Security
Agreement or any Collateral.
               (c) To the extent that applicable law imposes duties on
Collateral Agent to exercise remedies in a commercially reasonable manner, each
Grantor acknowledges and agrees that it is not commercially unreasonable for
Collateral Agent (i) to fail to incur expenses reasonably deemed significant by
Collateral Agent to prepare Collateral for disposition, (ii) to fail to obtain
third party consents for access to Collateral to be disposed of, or to obtain
or, if not required by other law, to fail to obtain governmental or third party
consents for the collection or disposition of Collateral to be collected or
disposed of, (iii) to fail to exercise collection remedies against Account
Debtors or other Persons obligated on Collateral or to remove Liens on or any
adverse claims against Collateral, (iv) to exercise collection remedies against
Account Debtors and other Persons obligated on Collateral directly or through
the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as the Grantor, for
expressions of interest in acquiring all or any portion of such Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature,
(viii) to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure Collateral Agent
against risks of loss, collection or disposition of Collateral or to provide to
Collateral Agent a guaranteed return from the collection or disposition of
Collateral, or (xii) to the extent deemed appropriate by Collateral Agent, to
obtain the services of other brokers, investment bankers, consultants and other
professionals to assist Collateral Agent in the collection or disposition of any
of the Collateral. Each Grantor acknowledges that the purpose of this
Section 7(c) is to provide non-exhaustive indications of what actions or
omissions by Collateral Agent would not be commercially unreasonable in
Collateral Agent’s exercise of remedies against the Collateral and that other
actions or omissions by Collateral Agent shall not be deemed commercially
unreasonable solely on account of not being indicated in this Section 7(c).
Without limitation upon the foregoing, nothing contained in this Section 7(c)
shall be construed to grant any rights to any Grantor or to impose any duties on
Collateral Agent that would not have been granted or imposed by this Security
Agreement or by applicable law in the absence of this Section 7(c).
               (d) Neither Collateral Agent nor the Secured Parties shall be
required to make any demand upon, or pursue or exhaust any of their rights or
remedies against, any Grantor, any other obligor, guarantor, pledgor or any
other Person with respect to the payment of

11



--------------------------------------------------------------------------------



 



the Guaranteed Obligations or to pursue or exhaust any of their rights or
remedies with respect to any Collateral therefore or any direct or indirect
guarantee thereof. Neither Collateral Agent nor the Secured Parties shall be
required to marshal the Collateral or any guarantee of the Guaranteed
Obligations or to resort to the Collateral or any such guarantee in any
particular order, and all of its and their rights hereunder or under any other
Transaction Document shall be cumulative. To the extent it may lawfully do so,
each Grantor absolutely and irrevocably waives and relinquishes the benefit and
advantage of, and covenants not to assert against Collateral Agent or any
Secured Party, any valuation, stay, appraisement, extension, redemption or
similar laws and any and all rights or defenses it may have as a surety now or
hereafter existing which, but for this provision, might be applicable to the
sale of any Collateral made under the judgment, order or decree of any court, or
privately under the power of sale conferred by this Security Agreement, or
otherwise.
          8. GRANT OF LICENSE TO USE INTELLECTUAL PROPERTY COLLATERAL. For the
purpose of enabling Collateral Agent to exercise rights and remedies under
Section 7 hereof (including, without limiting the terms of Section 7 hereof, in
order to take possession of, hold, preserve, process, assemble, prepare for
sale, market for sale, sell or otherwise dispose of the Collateral) at such time
as Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, each Grantor hereby grants to Collateral Agent, for the benefit of
Collateral Agent and Secured Parties, an irrevocable (until the IDB Termination
Date), nonexclusive license (exercisable without payment of royalty or other
compensation to such Grantor) to use, license or sublicense any Intellectual
Property now owned or hereafter acquired by such Grantor, and wherever the same
may be located, and including in such license access to all media in which any
of the licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof, all without compensation
to Grantor.
          9. LIMITATION ON COLLATERAL AGENT’S AND SECURED PARTIES’ DUTY IN
RESPECT OF COLLATERAL. Collateral Agent and each Secured Party shall use
reasonable care with respect to the Collateral in its possession or under its
control. Neither Collateral Agent nor any Secured Party shall have any other
duty as to any Collateral in its possession or control or in the possession or
control of any agent or nominee of Collateral Agent or such Secured Party, or
any income thereon or as to the preservation of rights against prior parties or
any other rights pertaining thereto.
          10. REINSTATEMENT. This Security Agreement shall remain in full force
and effect and continue to be effective should any petition be filed by or
against any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Guaranteed
Obligations, or any part thereof, is, pursuant to applicable law, rescinded or
reduced in amount, or must otherwise be restored or returned by any obligee of
the Guaranteed Obligations, whether as a “voidable preference,” “fraudulent
conveyance,” or otherwise, all as though such payment or performance had not
been made. In the event that any payment, or any part thereof, is rescinded,
reduced, restored or returned, the Guaranteed Obligations shall be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.

12



--------------------------------------------------------------------------------



 



          11. NOTICES. All notices and other communications provided for
hereunder shall be in writing or by facsimile and, if to any other party hereto,
transmitted or delivered to it, addressed to it at the address specified for it
on the signature page hereto or as to any party at such other address as shall
be designated by such party in a written notice to each other party complying as
to delivery with the terms of this Section. All such notices and other
communications shall if properly addressed and sent by pre-paid courier service,
be deemed given when received; any notice or other communication, if transmitted
by facsimile, shall be deemed given when transmitted and receipt thereof has
been confirmed by telephone or electronic means.
          12. SEVERABILITY. Whenever possible, each provision of this Security
Agreement shall be interpreted in a manner as to be effective and valid under
applicable law, but if any provision of this Security Agreement shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity without invalidating
the remainder of such provision or the remaining provisions of this Security
Agreement. This Security Agreement is to be read, construed and applied together
with the Receivables Financing Agreement and the other Transaction Documents
which, taken together, set forth the complete understanding and agreement of
Collateral Agent, Secured Parties and Grantors with respect to the matters
referred to herein and therein. Except as otherwise specifically provided, if
any provision contained in this Security Agreement or any other Transaction
Document conflicts with any provision in the Receivables Financing Agreement,
the provision in the Receivables Financing Agreement shall govern and control.
          13. NO WAIVER; CUMULATIVE REMEDIES; AMENDMENTS. Neither Collateral
Agent nor any Secured Party shall by any act, delay, omission or otherwise be
deemed to have waived any of its rights or remedies hereunder, and no waiver
shall be valid unless in writing, signed by Collateral Agent and then only to
the extent therein set forth. A waiver by Collateral Agent or Secured Parties of
any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy which Collateral Agent or Secured Parties would
otherwise have had on any future occasion. No failure to exercise nor any delay
in exercising on the part of Collateral Agent or any Secured Party, any right,
power or privilege hereunder, shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege hereunder preclude
any other or future exercise thereof or the exercise of any other right, power
or privilege. The rights and remedies hereunder provided are cumulative and may
be exercised singly or concurrently, and are not exclusive of any rights and
remedies provided by law. None of the terms or provisions of this Security
Agreement may be waived, altered, modified or amended except by an instrument in
writing, duly executed by Collateral Agent and the applicable party to be
charged.
          14. LIMITATION BY LAW. All rights, remedies and powers provided in
this Security Agreement may be exercised only to the extent that the exercise
thereof does not violate any applicable provision of law, and all the provisions
of this Security Agreement are intended to be subject to all applicable
mandatory provisions of law that may be controlling and to be limited to the
extent necessary so that they shall not render this Security Agreement invalid,
unenforceable, in whole or in part, or not entitled to be recorded, registered
or filed under the provisions of any applicable law.

13



--------------------------------------------------------------------------------



 



          15. CONTINUING SECURITY INTEREST. This Security Agreement shall create
a continuing security interest in the Collateral and shall remain in full force
and effect until delivery of the Letter of Credit in an amount equal to the
Aggregate Liability pursuant to Section 2 of the Guaranty or payment in full in
cash and performance of all the Guaranteed Obligations (other than any
indemnification obligations) and a release by Grantors of all claims against the
Collateral Agent and Secured Parties under the Guarantor Security Documents, and
so long as no suits, actions, proceedings, or claims are pending or threatened
asserting any damages, losses or liabilities that are Guaranteed Obligations, in
which case the Collateral Agent shall deliver to the Grantors termination
statements and other documents necessary or appropriate to evidence the
termination of the Liens securing payment of the Guaranteed Obligations.
          16. SUCCESSORS AND ASSIGNS. This Security Agreement and all
obligations of Grantors hereunder shall be binding upon the successors and
assigns of each Grantor (including any debtor-in-possession on behalf of such
Grantor) and shall, together with the rights and remedies of Collateral Agent,
for the benefit of Collateral Agent and Secured Parties, hereunder, inure to the
benefit of Collateral Agent and Secured Parties, all future holders of any
instrument evidencing any of the Guaranteed Obligations and their respective
successors and assigns. No sales of participations, other sales, assignments,
transfers or other dispositions of any agreement governing or instrument
evidencing the Guaranteed Obligations or any portion thereof or interest therein
shall in any manner impair the Lien granted to Collateral Agent, for the benefit
of Collateral Agent and Secured Parties, hereunder. No Grantor may assign, sell,
hypothecate or otherwise transfer any interest in or obligation under this
Security Agreement.
          17. COUNTERPARTS. This Security Agreement may be executed in any
number of separate counterparts, each of which shall collectively and separately
constitute one agreement. This Security Agreement may be executed by manual
signature, facsimile or, if approved in writing by Collateral Agent, electronic
means, all of which shall be equally valid.
          18. GOVERNING LAW. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF
THE TRANSACTION DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS SECURITY AGREEMENT AND THE
OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND PERFORMED IN THAT STATE, AND ANY APPLICABLE LAWS OF THE UNITED STATES
OF AMERICA. EACH GRANTOR HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED IN NEW YORK COUNTY, CITY OF NEW YORK, NEW YORK SHALL HAVE
EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN
GRANTORS, COLLATERAL AGENT AND SECURED PARTIES PERTAINING TO THIS SECURITY
AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS OR TO ANY MATTER ARISING OUT
OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY OF THE OTHER TRANSACTION
DOCUMENTS, PROVIDED, THAT COLLATERAL AGENT, SECURED PARTIES AND GRANTORS
ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF NEW YORK COUNTY, AND, PROVIDED, FURTHER, NOTHING IN THIS
AGREEMENT

14



--------------------------------------------------------------------------------



 



SHALL BE DEEMED OR OPERATE TO PRECLUDE COLLATERAL AGENT FROM BRINGING SUIT OR
TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL
OR ANY OTHER SECURITY FOR THE GUARANTEED OBLIGATIONS, OR TO ENFORCE A JUDGMENT
OR OTHER COURT ORDER IN FAVOR OF COLLATERAL AGENT. EACH GRANTOR EXPRESSLY
SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT
COMMENCED IN ANY SUCH COURT, AND EACH GRANTOR HEREBY WAIVES ANY OBJECTION WHICH
IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM
NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE
RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT. EACH GRANTOR HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH
ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER
PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH GRANTOR AT
THE ADDRESS SET FORTH ON ANNEX I TO THE RECEIVABLES FINANCING AGREEMENT AND THAT
SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF ACTUAL RECEIPT
THEREOF OR FIVE (5) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE
PREPAID.
          19. WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT DISPUTES
ARISING HEREUNDER OR RELATING HERETO BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG COLLATERAL AGENT, SECURED
PARTIES, AND GRANTORS ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL
TO THE RELATIONSHIP ESTABLISHED IN CONNECTION WITH, THIS SECURITY AGREEMENT OR
ANY OF THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS RELATED HERETO OR
THERETO.
          20. SECTION TITLES. The Section titles contained in this Security
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.
          21. NO STRICT CONSTRUCTION. The parties hereto have participated
jointly in the negotiation and drafting of this Security Agreement. In the event
an ambiguity or question of intent or interpretation arises, this Security
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Security Agreement.

15



--------------------------------------------------------------------------------



 



          22. ADVICE OF COUNSEL. Each of the parties represents to each other
party hereto that it has discussed this Security Agreement and, specifically,
the provisions of Section 18 and Section 19, with its counsel.
          23. BENEFIT OF SECURED PARTIES. All Liens granted or contemplated
hereby shall be for the benefit of Collateral Agent, individually, and Secured
Parties, and all proceeds or payments realized from the Collateral in accordance
herewith shall be applied to the Guaranteed Obligations in accordance with the
terms of the Guaranty.
          24. NO PETITION. The Grantors agree that they will not institute
against, or join or assist any person in instituting against, the Borrower any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding,
or other similar proceeding under the laws of any jurisdiction, for one year and
one day after the Obligations have been indefeasibly paid in full. The
obligations of the Grantors under this Section 24 shall survive any termination
of this Security Agreement.
          25. ADDITIONAL GRANTORS. The Grantors shall cause each affiliated
entity that has executed a security agreement in favor of [IDB] to become party
to the Guaranty and this Security Agreement as a Grantor. From time to time
subsequent to the date hereof, additional Persons may become parties hereto as
additional Grantors (each, an “Additional Grantor”), by executing a counterpart
of this Security Agreement substantially in the form of Exhibit A attached
hereto. Upon delivery of any such counterpart to Collateral Agent, notice of
which is hereby waived by the Grantors, each Additional Grantor shall be a
Grantor and shall be as fully a party hereto as if such Additional Grantor were
an original signatory hereto. Each Grantor expressly agrees that its obligations
arising hereunder shall not be affected or diminished by the addition or release
of any other Grantor hereunder nor by any election of Collateral Agent not to
cause any Credit Party (as defined in the Loan Agreement) or any other Person to
become an Additional Grantor hereunder. This Security Agreement shall be fully
effective as to any Grantor that is or becomes a party hereto regardless of
whether any other Person becomes or fails to become or ceases to be a Grantor
hereunder.
          26. INTERCREDITOR AGREEMENTS. The terms of this Agreement are subject
to the provisions of the Intercreditor Agreements, if any terms of this
Agreement or the Junior Lender Intercreditor Agreement conflict with the terms
of the Senior Lender Intercreditor Agreement, the terms of the Senior Lender
Intercreditor Agreement shall govern and if the terms of this Agreement do not
conflict with the terms of the Senior Lender Intercreditor Agreement but do
conflict with the terms of the Junior Lender Intercreditor Agreement, the terms
of the Junior Lender Intercreditor Agreement shall govern.
[Signature Pages to Follow]

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned have caused this Security
Agreement to be duly executed and delivered by its officer thereunto duly
authorized as of the date first above written.

                  ASTA FUNDING ACQUISITION II, LLC, a
Delaware limited liability company    
 
           
 
  By:
Name:   /s/ Gary Stern
 
Gary Stern    
 
  Title:   Manager    
 
           
 
  By:
Name:   /s/ Mitchell Cohen
 
Mitchell Cohen    
 
  Title:   Manager    
 
                PALISADES COLLECTION, L.L.C., a Delaware
limited liability company    
 
           
 
  By:
Name:   /s/ Gary Stern
 
Gary Stern    
 
  Title:   Manager    
 
           
 
  By:
Name:   /s/ Mitchell Cohen
 
Mitchell Cohen    
 
  Title:   Manager    
 
                ASTA FUNDING ACQUISITION I, LLC, a Delaware
limited liability company    
 
           
 
  By:
Name:   /s/ Gary Stern
 
Gary Stern    
 
  Title:   Manager    
 
           
 
  By:
Name:   /s/ Mitchell Cohen
 
Mitchell Cohen    
 
  Title:   Manager    

S-1



--------------------------------------------------------------------------------



 



                  PALISADES ACQUISITION IV, LLC, a Delaware
limited liability company    
 
           
 
  By:
Name:   /s/ Gary Stern
 
Gary Stern    
 
  Title:   Manager    
 
           
 
  By:
Name:   /s/ Mitchell Cohen
 
Mitchell Cohen    
 
  Title:   Manager    
 
                PALISADES ACQUISITION I, LLC, a Delaware
limited liability company    
 
           
 
  By:
Name:   /s/ Gary Stern
 
Gary Stern    
 
  Title:   Manager    
 
           
 
  By:
Name:   /s/ Mitchell Cohen
 
Mitchell Cohen    
 
  Title:   Manager    
 
                PALISADES ACQUISITION II, LLC, a Delaware
limited liability company    
 
           
 
  By:
Name:   /s/ Gary Stern
 
Gary Stern    
 
  Title:   Manager    
 
           
 
  By:
Name:   /s/ Mitchell Cohen
 
Mitchell Cohen    
 
  Title:   Manager    

S-2



--------------------------------------------------------------------------------



 



                  ASTA FUNDING ACQUISITION IV, LLC, a
Delaware limited liability company    
 
           
 
  By:
Name:   /s/ Gary Stern
 
Gary Stern    
 
  Title:   Manager    
 
           
 
  By:
Name:   /s/ Mitchell Cohen
 
Mitchell Cohen    
 
  Title:   Manager    
 
                PALISADES ACQUISITION V, LLC, a Delaware
limited liability company    
 
           
 
  By:
Name:   /s/ Gary Stern
 
Gary Stern    
 
  Title:   Manager    
 
           
 
  By:
Name:   /s/ Mitchell Cohen
 
Mitchell Cohen    
 
  Title:   Manager    
 
                PALISADES ACQUISITION VI, LLC, a Delaware
limited liability company    
 
           
 
  By:
Name:   /s/ Gary Stern
 
Gary Stern    
 
  Title:   Manager    
 
           
 
  By:
Name:   /s/ Mitchell Cohen
 
Mitchell Cohen    
 
  Title:   Manager    

S-3



--------------------------------------------------------------------------------



 



                  PALISADES ACQUISITION VII, LLC, a Delaware limited liability
company    
 
           
 
  By:
Name:   /s/ Gary Stern
 
Gary Stern    
 
  Title:   Manager    
 
           
 
  By:
Name:   /s/ Mitchell Cohen
 
Mitchell Cohen    
 
  Title:   Manager    
 
                PALISADES ACQUISITION VIII, LLC, a Delaware limited liability
company    
 
           
 
  By:
Name:   /s/ Gary Stern
 
Gary Stern    
 
  Title:   Manager    
 
           
 
  By:
Name:   /s/ Mitchell Cohen
 
Mitchell Cohen    
 
  Title:   Manager    
 
                PALISADES ACQUISITION IX, LLC, a Delaware limited liability
company    
 
           
 
  By:
Name:   /s/ Gary Stern
 
Gary Stern    
 
  Title:   Manager    
 
           
 
  By:
Name:   /s/ Mitchell Cohen
 
Mitchell Cohen    
 
  Title:   Manager    

S-4



--------------------------------------------------------------------------------



 



                  PALISADES ACQUISITION X, LLC, a Delaware
limited liability company    
 
           
 
  By:
Name:   /s/ Gary Stern
 
Gary Stern    
 
  Title:   Manager    
 
           
 
  By:
Name:   /s/ Mitchell Cohen
 
Mitchell Cohen    
 
  Title:   Manager    
 
                PALISADES ACQUISITION XI, LLC, a Delaware
limited liability company    
 
           
 
  By:
Name:   /s/ Gary Stern
 
Gary Stern    
 
  Title:   Manager    
 
           
 
  By:
Name:   /s/ Mitchell Cohen
 
Mitchell Cohen    
 
  Title:   Manager    
 
                PALISADES ACQUISITION XII, LLC, a Delaware
limited liability company    
 
           
 
  By:
Name:   /s/ Gary Stern
 
Gary Stern    
 
  Title:   Manager    
 
           
 
  By:
Name:   /s/ Mitchell Cohen
 
Mitchell Cohen    
 
  Title:   Manager    

S-5



--------------------------------------------------------------------------------



 



                  PALISADES ACQUISITION XIII, LLC, a Delaware
limited liability company    
 
           
 
  By:
Name:   /s/ Gary Stern
 
Gary Stern    
 
  Title:   Manager    
 
           
 
  By:
Name:   /s/ Mitchell Cohen
 
Mitchell Cohen    
 
  Title:   Manager    
 
                PALISADES ACQUISITION XIV, LLC, a Delaware
limited liability company    
 
           
 
  By:   /s/ Gary Stern    
 
           
 
  Name:   Gary Stern    
 
  Title:   Manager    
 
           
 
  By:
Name:   /s/ Mitchell Cohen
 
Mitchell Cohen    
 
  Title:   Manager    
 
                PALISADES ACQUISITION XV, LLC, a Delaware
limited liability company    
 
           
 
  By:
Name:   /s/ Gary Stern
 
Gary Stern    
 
  Title:   Manager    
 
           
 
  By:
Name:   /s/ Mitchell Cohen
 
Mitchell Cohen    
 
  Title:   Manager    

S-6



--------------------------------------------------------------------------------



 



                  PALISADES ACQUISITION XVII, LLC, a Delaware
limited liability company    
 
           
 
  By:
Name:
Title:   /s/ Gary Stern
 
Gary Stern
Manager    
 
           
 
  By:
Name:   /s/ Mitchell Cohen
 
Mitchell Cohen    
 
  Title:   Manager    
 
                PALISADES ACQUISITION XVIII, LLC, a
Delaware limited liability company    
 
           
 
  By:
Name:   /s/ Gary Stern
 
Gary Stern    
 
  Title:   Manager    
 
           
 
  By:
Name:   /s/ Gary Stern
 
Mitchell Cohen    
 
  Title:   Manager    
 
                SYLVAN ACQUISITION I, LLC, a Delaware limited
liability company    
 
           
 
  By:
Name:   /s/ Gary Stern
 
Gary Stern    
 
  Title:   Manager    
 
           
 
  By:
Name:   /s/ Mitchell Cohen
 
Mitchell Cohen    
 
  Title:   Manager    

S-7



--------------------------------------------------------------------------------



 



                  ASTA FUNDING, INC., a Delaware corporation    
 
           
 
  By:
Name:   /s/ Gary Stern
 
Gary Stern    
 
  Title:   Manager    
 
           
 
  By:
Name:   /s/ Mitchell Cohen
 
Mitchell Cohen    
 
  Title:   Manager    
 
                COMPUTER FINANCE, LLC, a Delaware limited
liability company    
 
           
 
  By:
Name:   /s/ Gary Stern
 
Gary Stern    
 
  Title:   Manager    
 
           
 
  By:
Name:   /s/ Mitchell Cohen
 
Mitchell Cohen    
 
  Title:   Manager    
 
                ASTAFUNDING.COM, LLC, a Delaware limited
liability company    
 
           
 
  By:
Name:   /s/ Gary Stern
 
Gary Stern    
 
  Title:   Manager    
 
           
 
  By:
Name:   /s/ Mitchell Cohen
 
Mitchell Cohen    
 
  Title:   Manager    

S-8



--------------------------------------------------------------------------------



 



                  ASTA COMMERCIAL, LLC, a Delaware limited
liability company    
 
           
 
  By:
Name:   /s/ Gary Stern
 
Gary Stern    
 
  Title:   Manager    
 
           
 
  By:
Name:   /s/ Mitchell Cohen
 
Mitchell Cohen    
 
  Title:   Manager    
 
                CITIZENS LENDING GROUP, LLC, a Delaware limited
liability company    
 
           
 
  By:
Name:   /s/ Gary Stern
 
Gary Stern    
 
  Title:   Manager    
 
           
 
  By:
Name:   /s/ Mitchell Cohen
 
Mitchell Cohen    
 
  Title:   Manager    
 
                VENTURA SERVICES, LLC, a Delaware limited
liability company    
 
           
 
  By:
Name:   /s/ Gary Stern
 
Gary Stern    
 
  Title:   Manager    
 
           
 
  By:
Name:   /s/ Mitchell Cohen
 
Mitchell Cohen    
 
  Title:   Manager    

S-9



--------------------------------------------------------------------------------



 



                  CLIFFS PORTFOLIO ACQUISITION I, LLC, a
Delaware limited liability company    
 
           
 
  By:
Name:   /s/ Gary Stern
 
Gary Stern    
 
  Title:   Manager    
 
           
 
  By:
Name:   /s/ Mitchell Cohen
 
Mitchell Cohen    
 
  Title:   Manager    
 
                OPTION CARD, LLC, a Colorado limited liability
company    
 
           
 
  By:
Name:   /s/ Gary Stern
 
Gary Stern    
 
  Title:   Manager    
 
           
 
  By:
Name:   /s/ Mitchell Cohen
 
Mitchell Cohen    
 
  Title:   Manager    
 
                VATIV RECOVERY SOLUTIONS, LLC, a Texas limited
liability company    
 
           
 
  By:
Name:   /s/ Gary Stern
 
Gary Stern    
 
  Title:   Manager    
 
           
 
  By:
Name:   /s/ Mitchell Cohen
 
Mitchell Cohen    
 
  Title:   Manager    

S-10



--------------------------------------------------------------------------------



 



                  BMO CAPITAL MARKETS CORP., as Collateral
Agent    
 
           
 
  By:   /s/ John Pappano    
 
     
 
   
 
  Name:   John Pappano    
 
  Title:   Managing Director    

S-11



--------------------------------------------------------------------------------



 



SCHEDULE I
to
SECURITY AGREEMENT
FINANCING STATEMENTS
[to be completed by Grantors]

S-12



--------------------------------------------------------------------------------



 



SCHEDULE IIA
to
SECURITY AGREEMENT
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING COLLATERAL OF ASTA FUNDING ACQUISITION II, LLC

I.   Grantor’s official name: ASTA FUNDING ACQUISITION II, LLC   II.   Type of
entity (e.g. corporation, partnership, business trust, limited partnership,
limited liability company): Limited Liability Company   III.   Organizational
identification number issued by Grantor’s state of incorporation or organization
or a statement that no such number has been issued: 3017559   IV.   State or
Incorporation or Organization of Grantor: Delaware   V.   Chief Executive Office
of business of Grantor: 210 Sylvan Avenue, Englewood Cliffs, NJ 07632

S-13



--------------------------------------------------------------------------------



 



SCHEDULE IIB
to
SECURITY AGREEMENT
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING COLLATERAL OF PALISADES COLLECTION, L.L.C.

I.   Grantor’s official name: PALISADES COLLECTION, L.L.C.   II.   Type of
entity (e.g. corporation, partnership, business trust, limited partnership,
limited liability company): Limited Liability Company   III.   Organizational
identification number issued by Grantor’s state of incorporation or organization
or a statement that no such number has been issued: 2893130   IV.   State or
Incorporation or Organization of Grantor: Delaware   V.   Chief Executive Office
of business of Grantor: 210 Sylvan Avenue, Englewood Cliffs, NJ 07632

S-14



--------------------------------------------------------------------------------



 



SCHEDULE IIC
to
SECURITY AGREEMENT
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING COLLATERAL OF ASTA FUNDING ACQUISITION I, LLC

I.   Grantor’s official name: ASTA FUNDING ACQUISITION I, LLC   II.   Type of
entity (e.g. corporation, partnership, business trust, limited partnership,
limited liability company): Limited Liability Company   III.   Organizational
identification number issued by Grantor’s state of incorporation or organization
or a statement that no such number has been issued: 3017556   IV.   State or
Incorporation or Organization of Grantor: Delaware   V.   Chief Executive Office
of business of Grantor: 210 Sylvan Avenue, Englewood Cliffs, NJ 07632

S-15



--------------------------------------------------------------------------------



 



SCHEDULE IID
to
SECURITY AGREEMENT
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING COLLATERAL OF PALISADES ACQUISITION IV, LLC

I.   Grantor’s official name: PALISADES ACQUISITION IV, LLC   II.   Type of
entity (e.g. corporation, partnership, business trust, limited partnership,
limited liability company): Limited Liability Company   III.   Organizational
identification number issued by Grantor’s state of incorporation or organization
or a statement that no such number has been issued: 3723655   IV.   State or
Incorporation or Organization of Grantor: Delaware   V.   Chief Executive Office
of business of Grantor: 210 Sylvan Avenue, Englewood Cliffs, NJ 07632

S-16



--------------------------------------------------------------------------------



 



SCHEDULE IIE
to
SECURITY AGREEMENT
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING COLLATERAL OF PALISADES ACQUISITION I, LLC

I.   Grantor’s official name: PALISADES ACQUISITION I, LLC   II.   Type of
entity (e.g. corporation, partnership, business trust, limited partnership,
limited liability company): Limited Liability Company   III.   Organizational
identification number issued by Grantor’s state of incorporation or organization
or a statement that no such number has been issued: 3495332   IV.   State or
Incorporation or Organization of Grantor: Delaware   V.   Chief Executive Office
of business of Grantor: 210 Sylvan Avenue, Englewood Cliffs, NJ 07632

S-17



--------------------------------------------------------------------------------



 



SCHEDULE IIF
to
SECURITY AGREEMENT
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING COLLATERAL OF PALISADES ACQUISITION II, LLC

I.   Grantor’s official name: PALISADES ACQUISITION II, LLC   II.   Type of
entity (e.g. corporation, partnership, business trust, limited partnership,
limited liability company): Limited Liability Company   III.   Organizational
identification number issued by Grantor’s state of incorporation or organization
or a statement that no such number has been issued: Delaware   IV.   State or
Incorporation or Organization of Grantor: 3550553   V.   Chief Executive Office
of business of Grantor: 210 Sylvan Avenue, Englewood Cliffs, NJ 07632

 



--------------------------------------------------------------------------------



 



SCHEDULE IIG
to
SECURITY AGREEMENT
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING COLLATERAL OF ASTA FUNDING ACQUISITION IV, LLC

I.   Grantor’s official name: ASTA FUNDING ACQUISITION IV, LLC   II.   Type of
entity (e.g. corporation, partnership, business trust, limited partnership,
limited liability company): Limited Liability Company   III.   Organizational
identification number issued by Grantor’s state of incorporation or organization
or a statement that no such number has been issued: Delaware   IV.   State or
Incorporation or Organization of Grantor: 3019061   V.   Chief Executive Office
of business of Grantor: 210 Sylvan Avenue, Englewood Cliffs, NJ 07632

 



--------------------------------------------------------------------------------



 



SCHEDULE IIH
to
SECURITY AGREEMENT
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING COLLATERAL OF PALISADES ACQUISITION V, LLC

I.   Grantor’s official name: PALISADES ACQUISITION V, LLC   II.   Type of
entity (e.g. corporation, partnership, business trust, limited partnership,
limited liability company): Limited Liability Company   III.   Organizational
identification number issued by Grantor’s state of incorporation or organization
or a statement that no such number has been issued: Delaware   IV.   State or
Incorporation or Organization of Grantor: 3884980   V.   Chief Executive Office
of business of Grantor: 210 Sylvan Avenue, Englewood Cliffs, NJ 07632

 



--------------------------------------------------------------------------------



 



SCHEDULE II(I)
to
SECURITY AGREEMENT
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING COLLATERAL OF PALISADES ACQUISITION VI, LLC

I.   Grantor’s official name: PALISADES ACQUISITION VI, LLC   II.   Type of
entity (e.g. corporation, partnership, business trust, limited partnership,
limited liability company): Limited Liability Company   III.   Organizational
identification number issued by Grantor’s state of incorporation or organization
or a statement that no such number has been issued: Delaware IV. State or
Incorporation or Organization of Grantor: 3889322   V.   Chief Executive Office
of business of Grantor: 210 Sylvan Avenue, Englewood Cliffs, NJ 07632

 



--------------------------------------------------------------------------------



 



SCHEDULE IIJ
to
SECURITY AGREEMENT
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING COLLATERAL OF PALISADES ACQUISITION VII, LLC

I.   Grantor’s official name: PALISADES ACQUISITION VII, LLC   II.   Type of
entity (e.g. corporation, partnership, business trust, limited partnership,
limited liability company): Limited Liability Company   III.   Organizational
identification number issued by Grantor’s state of incorporation or organization
or a statement that no such number has been issued: Delaware   IV.   State or
Incorporation or Organization of Grantor: 3889323   V.   Chief Executive Office
of business of Grantor: 210 Sylvan Avenue, Englewood Cliffs, NJ 07632

 



--------------------------------------------------------------------------------



 



SCHEDULE IIK
to
SECURITY AGREEMENT
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING COLLATERAL OF PALISADES ACQUISITION VIII, LLC

I.   Grantor’s official name: PALISADES ACQUISITION VIII, LLC   II.   Type of
entity (e.g. corporation, partnership, business trust, limited partnership,
limited liability company): Limited Liability Company   III.   Organizational
identification number issued by Grantor’s state of incorporation or organization
or a statement that no such number has been issued: Delaware   IV.   State or
Incorporation or Organization of Grantor: 3889327   V.   Chief Executive Office
of business of Grantor: 210 Sylvan Avenue, Englewood Cliffs, NJ 07632

 



--------------------------------------------------------------------------------



 



SCHEDULE IIL
to
SECURITY AGREEMENT
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING COLLATERAL OF PALISADES ACQUISITION IX, LLC

I.   Grantor’s official name: PALISADES ACQUISITION IX, LLC   II.   Type of
entity (e.g. corporation, partnership, business trust, limited partnership,
limited liability company): Limited Liability Company   III.   Organizational
identification number issued by Grantor’s state of incorporation or organization
or a statement that no such number has been issued: Delaware   IV.   State or
Incorporation or Organization of Grantor: 3904513   V.   Chief Executive Office
of business of Grantor: 210 Sylvan Avenue, Englewood Cliffs, NJ 07632

 



--------------------------------------------------------------------------------



 



SCHEDULE IIM
to
SECURITY AGREEMENT
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING COLLATERAL OF PALISADES ACQUISITION X, LLC

I.   Grantor’s official name: PALISADES ACQUISITION X, LLC   II.   Type of
entity (e.g. corporation, partnership, business trust, limited partnership,
limited liability company): Limited Liability Company   III.   Organizational
identification number issued by Grantor’s state of incorporation or organization
or a statement that no such number has been issued: Delaware   IV.   State or
Incorporation or Organization of Grantor: 3983453   V.   Chief Executive Office
of business of Grantor: 210 Sylvan Avenue, Englewood Cliffs, NJ 07632

 



--------------------------------------------------------------------------------



 



SCHEDULE IIN
to
SECURITY AGREEMENT
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING COLLATERAL OF PALISADES ACQUISITION XI, LLC

I.   Grantor’s official name: PALISADES ACQUISITION XI, LLC   II.   Type of
entity (e.g. corporation, partnership, business trust, limited partnership,
limited liability company): Limited Liability Company   III.   Organizational
identification number issued by Grantor’s state of incorporation or organization
or a statement that no such number has been issued: Delaware   IV.   State or
Incorporation or Organization of Grantor: 4256883   V.   Chief Executive Office
of business of Grantor: 210 Sylvan Avenue, Englewood Cliffs, NJ 07632

 



--------------------------------------------------------------------------------



 



SCHEDULE IIO
to
SECURITY AGREEMENT
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING COLLATERAL OF PALISADES ACQUISITION XII, LLC

I.   Grantor’s official name: PALISADES ACQUISITION XII, LLC   II.   Type of
entity (e.g. corporation, partnership, business trust, limited partnership,
limited liability company): Limited Liability Company   III.   Organizational
identification number issued by Grantor’s state of incorporation or organization
or a statement that no such number has been issued: Delaware   IV.   State or
Incorporation or Organization of Grantor: 4256888   V.   Chief Executive Office
of business of Grantor: 210 Sylvan Avenue, Englewood Cliffs, NJ 07632

 



--------------------------------------------------------------------------------



 



SCHEDULE IIP
to
SECURITY AGREEMENT
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING COLLATERAL OF PALISADES ACQUISITION XIII, LLC

I.   Grantor’s official name: PALISADES ACQUISITION XIII, LLC   II.   Type of
entity (e.g. corporation, partnership, business trust, limited partnership,
limited liability company): Limited Liability Company   III.   Organizational
identification number issued by Grantor’s state of incorporation or organization
or a statement that no such number has been issued: Delaware   IV.   State or
Incorporation or Organization of Grantor: 4256894   V.   Chief Executive Office
of business of Grantor: 210 Sylvan Avenue, Englewood Cliffs, NJ 07632

 



--------------------------------------------------------------------------------



 



SCHEDULE IIQ
to
SECURITY AGREEMENT
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING COLLATERAL OF PALISADES ACQUISITION XIV, LLC

I.   Grantor’s official name: PALISADES ACQUISITION XIV, LLC   II.   Type of
entity (e.g. corporation, partnership, business trust, limited partnership,
limited liability company): Limited Liability Company   III.   Organizational
identification number issued by Grantor’s state of incorporation or organization
or a statement that no such number has been issued: Delaware   IV.   State or
Incorporation or Organization of Grantor: 4256897   V.   Chief Executive Office
of business of Grantor: 210 Sylvan Avenue, Englewood Cliffs, NJ 07632

 



--------------------------------------------------------------------------------



 



SCHEDULE IIR
to
SECURITY AGREEMENT
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING COLLATERAL OF PALISADES ACQUISITION XV, LLC

I.   Grantor’s official name: PALISADES ACQUISITION XV, LLC   II.   Type of
entity (e.g. corporation, partnership, business trust, limited partnership,
limited liability company): Limited Liability Company   III.   Organizational
identification number issued by Grantor’s state of incorporation or organization
or a statement that no such number has been issued: Delaware   IV.   State or
Incorporation or Organization of Grantor: 4255348   V.   Chief Executive Office
of business of Grantor: 210 Sylvan Avenue, Englewood Cliffs, NJ 07632

 



--------------------------------------------------------------------------------



 



SCHEDULE IIS
to
SECURITY AGREEMENT
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING COLLATERAL OF PALISADES ACQUISITION XVII, LLC

I.   Grantor’s official name: PALISADES ACQUISITION XVII, LLC   II.   Type of
entity (e.g. corporation, partnership, business trust, limited partnership,
limited liability company): Limited Liability Company   III.   Organizational
identification number issued by Grantor’s state of incorporation or organization
or a statement that no such number has been issued: Delaware   IV.   State or
Incorporation or Organization of Grantor: 4575657   V.   Chief Executive Office
of business of Grantor: 210 Sylvan Avenue, Englewood Cliffs, NJ 07632

 



--------------------------------------------------------------------------------



 



SCHEDULE IIT
to
SECURITY AGREEMENT
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING COLLATERAL OF PALISADES ACQUISITION XVIII, LLC

I.   Grantor’s official name: PALISADES ACQUISITION XVIII, LLC   II.   Type of
entity (e.g. corporation, partnership, business trust, limited partnership,
limited liability company): Limited Liability Company   III.   Organizational
identification number issued by Grantor’s state of incorporation or organization
or a statement that no such number has been issued: Delaware   IV.   State or
Incorporation or Organization of Grantor: 4575651   V.   Chief Executive Office
of business of Grantor: 210 Sylvan Avenue, Englewood Cliffs, NJ 07632

 



--------------------------------------------------------------------------------



 



SCHEDULE IIT
to
SECURITY AGREEMENT
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING COLLATERAL OF SYLVAN ACQUISITION I, LLC

I.   Grantor’s official name: SYLVAN ACQUISITION I, LLC   II.   Type of entity
(e.g. corporation, partnership, business trust, limited partnership, limited
liability company): Limited Liability Company   III.   Organizational
identification number issued by Grantor’s state of incorporation or organization
or a statement that no such number has been issued: Delaware   IV.   State or
Incorporation or Organization of Grantor: 3874794   V.   Chief Executive Office
of business of Grantor: 210 Sylvan Avenue, Englewood Cliffs, NJ 07632

 



--------------------------------------------------------------------------------



 



SCHEDULE IIU
to
SECURITY AGREEMENT
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING COLLATERAL OF ASTA FUNDING, INC.

I.   Grantor’s official name: ASTA FUNDING, INC.   II.   Type of entity (e.g.
corporation, partnership, business trust, limited partnership, limited liability
company): Corporation   III.   Organizational identification number issued by
Grantor’s state of incorporation or organization or a statement that no such
number has been issued: Delaware   IV.   State or Incorporation or Organization
of Grantor: 2525976   V.   Chief Executive Office of business of Grantor: 210
Sylvan Avenue, Englewood Cliffs, NJ 07632

 



--------------------------------------------------------------------------------



 



SCHEDULE IIV
to
SECURITY AGREEMENT
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING COLLATERAL OF COMPUTER FINANCE, LLC

I.   Grantor’s official name: COMPUTER FINANCE LLC   II.   Type of entity (e.g.
corporation, partnership, business trust, limited partnership, limited liability
company): Limited Liability Company   III.   Organizational identification
number issued by Grantor’s state of incorporation or organization or a statement
that no such number has been issued: Delaware   IV.   State or Incorporation or
Organization of Grantor: 3421733   V.   Chief Executive Office of business of
Grantor: 210 Sylvan Avenue, Englewood Cliffs, NJ 07632

 



--------------------------------------------------------------------------------



 



SCHEDULE IIW
to
SECURITY AGREEMENT
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING COLLATERAL OF ASTAFUNDING.COM, LLC

I.   Grantor’s official name: ASTAFUNDING.COM, LLC   II.   Type of entity (e.g.
corporation, partnership, business trust, limited partnership, limited liability
company): Limited Liability Company   III.   Organizational identification
number issued by Grantor’s state of incorporation or organization or a statement
that no such number has been issued: Delaware   IV.   State or Incorporation or
Organization of Grantor: 3060358   V.   Chief Executive Office of business of
Grantor: 210 Sylvan Avenue, Englewood Cliffs, NJ 07632

 



--------------------------------------------------------------------------------



 



SCHEDULE IIY
to
SECURITY AGREEMENT
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING COLLATERAL OF ASTA COMMERCIAL, LLC

I.   Grantor’s official name: ASTA COMMERCIAL, LLC   II.   Type of entity (e.g.
corporation, partnership, business trust, limited partnership, limited liability
company): Limited Liability Company   III.   Organizational identification
number issued by Grantor’s state of incorporation or organization or a statement
that no such number has been issued: Delaware   IV.   State or Incorporation or
Organization of Grantor: 3222943   V.   Chief Executive Office of business of
Grantor: 210 Sylvan Avenue, Englewood Cliffs, NJ 07632

 



--------------------------------------------------------------------------------



 



SCHEDULE IIZ
to
SECURITY AGREEMENT
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING COLLATERAL OF CITIZENS LENDING GROUP, LLC

I.   Grantor’s official name: CITIZENS LENDING GROUP LLC   II.   Type of entity
(e.g. corporation, partnership, business trust, limited partnership, limited
liability company): Limited Liability Company   III.   Organizational
identification number issued by Grantor’s state of incorporation or organization
or a statement that no such number has been issued: Delaware   IV.   State or
Incorporation or Organization of Grantor: 4250130   V.   Chief Executive Office
of business of Grantor: 210 Sylvan Avenue, Englewood Cliffs, NJ 07632

 



--------------------------------------------------------------------------------



 



SCHEDULE IIAA
to
SECURITY AGREEMENT
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING COLLATERAL VENTURA SERVICES, LLC

I.   Grantor’s official name: VENTURA SERVICES, LLC   II.   Type of entity (e.g.
corporation, partnership, business trust, limited partnership, limited liability
company): Limited Liability Company   III.   Organizational identification
number issued by Grantor’s state of incorporation or organization or a statement
that no such number has been issued: Delaware   IV.   State or Incorporation or
Organization of Grantor: 3590448   V.   Chief Executive Office of business of
Grantor: 210 Sylvan Avenue, Englewood Cliffs, NJ 07632

 



--------------------------------------------------------------------------------



 



SCHEDULE IIBB
to
SECURITY AGREEMENT
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING COLLATERAL CLIFFS PORTFOLIO ACQUISITION I, LLC

I.   Grantor’s official name: CLIFFS PORTFOLIO ACQUISITION I, LLC   II.   Type
of entity (e.g. corporation, partnership, business trust, limited partnership,
limited liability company): Limited Liability Company   III.   Organizational
identification number issued by Grantor’s state of incorporation or organization
or a statement that no such number has been issued: Delaware   IV.   State or
Incorporation or Organization of Grantor: 3741790   V.   Chief Executive Office
of business of Grantor: 210 Sylvan Avenue, Englewood Cliffs, NJ 07632

 



--------------------------------------------------------------------------------



 



SCHEDULE IICC
to
SECURITY AGREEMENT
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING COLLATERAL OPTION CARD, LLC

I.   Grantor’s official name: OPTION CARD, LLC   II.   Type of entity (e.g.
corporation, partnership, business trust, limited partnership, limited liability
company): Limited Liability Company   III.   Organizational identification
number issued by Grantor’s state of incorporation or organization or a statement
that no such number has been issued: Colorado   IV.   State or Incorporation or
Organization of Grantor: 20021360244   V.   Chief Executive Office of business
of Grantor: 210 Sylvan Avenue, Englewood Cliffs, NJ 07632

 



--------------------------------------------------------------------------------



 



SCHEDULE IIDD
to
SECURITY AGREEMENT
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING COLLATERAL VATIV RECOVERY SOLUTIONS, LLC

I.   Grantor’s official name: VATIV RECOVERY SOLUTIONS, LLC   II.   Type of
entity (e.g. corporation, partnership, business trust, limited partnership,
limited liability company): Limited Liability Company   III.   Organizational
identification number issued by Grantor’s state of incorporation or organization
or a statement that no such number has been issued: Texas   IV.   State or
Incorporation or Organization of Grantor: 800394762   V.   Chief Executive
Office of business of Grantor: 210 Sylvan Avenue, Englewood Cliffs, NJ 07632

 



--------------------------------------------------------------------------------



 



EXHIBIT A
COUNTERPART TO SECURITY AGREEMENT
          This counterpart, dated                     ,200___, is delivered
pursuant to Section 24 of that certain Security Agreement dated as of
                                                            , 2008 (as from time
to time amended, modified or supplemented, the “ Security Agreement”; the terms
defined therein and not otherwise defined herein being used as therein defined),
among ASTA FUNDING ACQUISITION II, LLC, a Delaware limited liability company,
PALISADES COLLECTION, L.L.C., a Delaware limited liability company, ASTA FUNDING
ACQUISITION I, LLC, a Delaware limited liability company, PALISADES ACQUISITION
IV, LLC, a Delaware limited liability company, PALISADES ACQUISITION I, LLC, a
Delaware limited liability company, PALISADES ACQUISITION II, LLC, a Delaware
limited liability company, CLIFFS PORTFOLIO ACQUISITION I, LLC, a Delaware
limited liability company, ASTA FUNDING, INC., a Delaware corporation,
[additional Grantors] and BMO Capital Markets Corp., as Collateral Agent. The
undersigned hereby agrees (i) that this counterpart may be attached to the
Security Agreement, and (ii) that the undersigned will comply with and be
subject to, including representations and warranties, all the terms and
conditions of the Security Agreement as if it were an original signatory
thereto.
[NAME OF ADDITIONAL GRANTOR]

A-1